Title: To Alexander Hamilton from Tench Coxe, 2 January 1795
From: Coxe, Tench
To: Hamilton, Alexander


Sir
T: D: R: O: Jany 2d 1795
I have this moment received your letter af the 29th Ulo. relative to the transfer back to your office of the business under the 5th Section of the act of the 8th day of May 1792 making alterations in the Treasury & War Departments. I have verbally apprized Mr. Francis of the part of the letter which relates to him and shall write to him also. I shall likewise apprize the agents throughout the U: States of the alteration agreeably to your desire. The views I had in my letters of the 13th and 28th Ultimo &ca. so far as they had any reference to censure, were to prevent my being blamed for any apparent dificiencies in the public business to which I then had a relation. It was not my intention to impute blame to any other person. I found that now & then, a piece of business might possibly create such an impression in the mind of a person who was either uninformed of circumstances, or who was much occupied by a great variety of things of moment. I am really not sensible of any delays or deficiencies in the execution of my duties beyond the other officers of government, and the course of human nature. Yet I wish to know of them, if they exist, in order to amendment.
I trust I may claim from all the Departments some little merit for objects not relative to my proper Duties. In regard to the means of getting several matters of business forwarded in your absences, there occured to me impediments as far as I was able to Judge, they are now terminated.
The circumstance which created pain in my mind was that part of your correspondence appeared to me to be so expressed as to leave ground of future censure. You say that it has not been your intention to impute blame to me. Wherefore my mind is eased.
My obvious intentions in my letter of the 28. Ulo. were first to be relieved from a duty, from which you thought three months before, I ought on the score of public advantage to be relieved. 2dly To have a month for my proper duties before you should retire, & 3dly to have some time to wind up my business for the War
Department before the late Secy. at War Genl. Knox should leave the seat of Government. In these you will not think I was unreasonable as a man or improvident as a public Officer.
I forbear to make any further explanatory remarks, or observations, and shall conclude with a request, That as things relative to my duties occur which you think it will be advisable to attend to, I may receive your observations or instructions.
I am, Sir, with great respect &c

T. Coxe C: R:
The Secy. of the Treasy.


You will find inclosed a rough draught of a contract for Salt Petre and a copied one for Canvas, neither of which I have now power to execute.

